Citation Nr: 0925202	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  99-10 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for prostate gland 
injuries with genitourinary symptomatology manifested by 
prostatitis, urethritis, stricture right uretro pelvic 
junction and status-post transurethral resection of the 
prostate, prostate cancer with radiation cystitis, and left 
orchiectomy, currently evaluated as 20 percent disabling 
prior to March 1, 2006, and 40 percent disabling beginning 
March 1, 2006.  

3.  Entitlement to an increased rating for hemorrhoids, 
status post-operative, and fistula in the ano, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for duodenitis, 
antritis, gastritis, and radiation proctitis, currently 
evaluated as 30 percent disabling prior to January 16, 2002, 
and beginning March 1, 2002.  

5.  Entitlement to service connection for malignant lymphoma.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to April 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal 
from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In December 2005, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has 
now been returned to the Board for further appellate action.

In a June 2006 statement, the Veteran noted that he was 
seeking "full disability payments" for the months of April 
2006 to May 2006, apparently based upon two different periods 
of hospitalization occurring during this time.  While it does 
not appear that continuous hospitalization for a period of 21 
days occurred or that he underwent surgery, such matter is 
referred to the RO for appropriate action.    




FINDINGS OF FACT

1.  The evidence of record shows that the Veteran does not 
have functional impairment with deficiencies in most areas 
due to or similar to such severe symptoms as contemplated in 
the criteria for a higher rating under the general 
rating formula for evaluating mental disorders.  

2.  Prior to March 1, 2006, resolving reasonable doubt in 
favor of the Veteran, the service-connected genitourinary 
disability more often than not manifested residual urinary 
frequency that more nearly approximated awakening to void 
five or more times per night.  

3.  Prior to and beginning March 1, 2006, the evidence shows 
that the service-connected genitourinary disability does not 
require the use of an appliance or the wearing of absorbent 
materials that must be changed more than four times per day.  

4.  The evidence of record shows that the Veteran has mild 
hemorrhoids and slight fecal leakage.  

5.  The evidence of record shows that the Veteran's service-
connected gastrointestinal disorder is not productive of 
malnutrition, gastritis with severe hemorrhages or large 
ulcerated or eroded areas, anemia, weight loss, recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, hematemesis, or melena.  

6.  The evidence of record shows that malignant lymphoma was 
not diagnosed 
in service or within the one year following discharge from 
service, and is not otherwise etiologically related to 
service or service-connected disabilities, nor is there 
additional disability related thereto.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for an increased rating of 40 percent, but 
not higher, for prostate gland injuries with genitourinary 
symptomatology manifested by prostatitis, urethritis, 
stricture right uretro pelvic junction and status-post 
transurethral resection of the prostate, prostate cancer with 
radiation cystitis, and left orchiectomy have been more 
nearly approximated from June 23, 1997.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Codes 7512, 7518, 7527, 7528 (2008).

3.  Beginning March 1, 2006, the criteria for a rating in 
excess of 40 percent 
for prostate gland injuries with genitourinary symptomatology 
manifested by prostatitis, urethritis, stricture right uretro 
pelvic junction and status-post transurethral resection of 
the prostate, prostate cancer with radiation cystitis, and 
left orchiectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Codes 7512, 7518, 7527, 7528 (2008).

4.  The criteria for a rating in excess of 10 percent for 
hemorrhoids, status post-operative, and fistula in the ano 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Codes 7332, 7333, 7334, 7335, 
7336, 7337 (1996 & 2008).

5.  The criteria for a rating in excess of 30 percent for 
duodenitis, antritis, gastritis, and radiation proctitis have 
not been met prior to January 16, 2002 and beginning March 1, 
2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Codes 7305, 7307, 7323, 7346 (1996 & 2008).

6.  Malignant lymphoma was not incurred in or aggravated by 
active service, its incurrence or aggravation during active 
service may not be presumed, and it is not proximately due 
to, the result of, or aggravated by service-connected 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159 
(2008).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, the appeal arises from a rating decision issued 
prior to the enactment 
of the VCAA; thus, there is no error in the timing of the 
notice provided.  In this regard, in a December 2005 letter, 
the Appeals Management Center (AMC) provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claims for service connection and increased 
rating, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  The December 2005 letter advised the 
Veteran to submit or ask VA to obtain evidence from medical 
providers.  

In this case, the Board recognizes that the December 2005 
VCAA letter did not contain the level of specificity set 
forth in Vazquez-Flores.  However, the Board does not find 
that any such procedural defect constitutes prejudicial error 
in this case.  Initially, the Board notes that the Veteran 
clearly understood the need to submit evidence to support his 
claims for increase as he submit medical evidence and release 
forms to obtain treatment records for his claimed 
disabilities.  The statement of the case dated in January 
1999 and the supplemental statement of the case dated in May 
2001 include relevant rating criteria.  His claims were 
thereafter readjudicated in December 2008.  Further, his 
December 1999 substantive appeal reveals actual knowledge of 
what is needed to receive a higher rating, as his description 
of his symptomatology corresponded to rating criteria, as 
well as detailing the impact from his disabilities on his 
employment and functioning.  He also described his 
symptomatology and the impact on his functioning to VA 
examiners.  

The Veteran has been a very active participant in the claims 
process by responding to notices, submitting medical evidence 
and release forms, attending multiple VA examinations, and 
providing detailed written argument concerning his claims.  
Thus, the Veteran had actual knowledge of what was necessary 
to substantiate his claim, and any deficiency in the notice 
provided was not prejudicial.  See Vazquez-Flores, supra 
(actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection and for 
increased ratings for the gastrointestinal and psychiatric 
claims, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  With respect 
to the award of an increased rating for the Veteran's 
residuals of prostate gland injuries prior to March 1, 2006, 
the Board has assigned an effective date consistent with the 
date of claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and VA examination reports.  

As noted above, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 



I.	Increased Ratings

	1.	Anxiety Disorder

Service connection was established for the Veteran's anxiety 
disorder in a May 1945 rating decision for which he was 
assigned a 10 percent rating.  The disability rating was 
increased to 30 percent in a January 1970 rating decision.  
The Veteran's claim for an increased rating was received on 
June 23, 1997.  In a May 2001 rating decision, the RO 
increased the disability rating to 50 percent effective June 
23, 1997. 

Under the General Rating Formula for Mental Disorders, a 
rating of 50 percent contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2008).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2008).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9400 (2008).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

In a May 1997 statement, the Veteran complained that his 
medical problems were causing him anxiety with his family and 
friends.  He also had problems sleeping. 

An August 1997 VA examination report noted that the Veteran 
had been married for 49 years and that he had two daughters.  
The Veteran complained of irritability and he angered easily.  
He described an incident in which he was in a car with some 
friends and he became frustrated and started screaming.  He 
was having a difficult time coping with all of his medical 
problems; he thought about his death.  He denied any current 
suicidal or homicidal ideations.  He denied that he 
experienced auditory or visual hallucinations or paranoia.  
The Veteran's wife similarly reported that matters had 
worsened and that the Veteran was ill-tempered.  On mental 
status examination, the examiner observed that the Veteran 
was alert and oriented times three.  His speech was a normal 
rate and volume.  His memory and concentration were good.  As 
for mood and affect, he was highly anxious and depressed.  He 
was not tangential or circumstantial in his thinking; he was 
able to abstract.  His insight was good but his judgment was 
compromised in stressful situations.  On Axis I, 
the examiner provided a diagnosis of generalized anxiety 
disorder complicated 
by medical problems, and he assigned a GAF score of 55 to 60.  
The examiner commented that the Veteran was not socially 
impaired; however, his diagnosis of anxiety was becoming more 
severe secondary to his medical complications which was 
compromising his social life.  The examiner noted that the 
Veteran was retired and indicated that the Veteran was not 
occupationally impaired. 

VA treatment records show that in August 1998, an examiner 
observed that the Veteran had mild depression with 
irritability and some anxiety that seemed to be chiefly due 
to some marital difficulties.  An October 1998 final 
treatment note from Dr. S.W. detailed a review of gains the 
Veteran had made in treatment.  Dr. S.W. maintained that 
there had been a decrease in anxiety, an increase in the 
sharing of thoughts and feelings, a less sense of 
interpersonal isolation, and a greater ability to reflect on 
the emotional states and to take action to relieve negative 
or anxious moods.  The Veteran acknowledged that he had made 
progress in treatment. 

In a November 1998 letter, Dr. S.W. described the Veteran's 
course of mental health treatment.  Dr. S.W. noted that the 
Veteran often complained of anxiety, depression, poor 
concentration, and sleep disturbances from the discomfort he 
had from his physical problems.  

A March 1999 VA mental examination report noted that the 
Veteran reported that he did not take psychotropic 
medications.  He indicated that he retired from work in 1989, 
and he denied a history of work impairment.  He complained 
that he suffered from persistent sensations of anxiety and 
irritability, and he frequently clashed with his wife over 
minor details.  He felt alienated and withdrawn when 
provoked; he became agitated with minor provocations.  He 
also complained of impaired concentration and difficulty 
following through on intended activities resulting 
in frustration and feelings as if he could "explode."  He 
complained of sleep disturbances and ruminations concerning 
his many medical problems; he frequently experienced fears of 
death.  He had no suicidal or homicidal ideations.

On mental status examination, the VA examiner observed that 
the Veteran was 
alert and oriented times three.  He had normal speech and 
communication.  He was cooperative but was tense and at 
times, irritable.  He had no disturbance of mental stream, 
thought, or perception.  His memory and concentration were 
intact.  He had no cognitive deficit.  His insight was fair, 
but his judgment was compromised under stress.  On Axis I, 
the examiner provided a diagnosis of anxiety disorder 
secondary to a long history of life threatening physical 
health problems.  The examiner assigned a GAF score of 65.  
The examiner noted that the Veteran denied a history of work 
or social impairment but he had lost interest in social 
activities.   

A November 1999 record showed the Veteran complained of 
anxiety and depression related to marital difficulties and 
the fact that he had lymphoma.  He denied that he had 
auditory hallucinations or suicidal ideations.  On mental 
status examination, the examiner observed that the Veteran's 
speech was credible and relevant, and his mood was dysphoric 
with irritability.  Apparent obsessional thinking was noted.  
The examiner noted an impression of major depression.  A 
March 2000 record showed the Veteran complained of 
depression, nervousness, anxiety, empty mood, helplessness, 
worthlessness, absence of feeling pleasure, unhappiness, poor 
sleep, poor appetite, poor drive, short interest span, 
fatigue, feelings of weakness, irritability, anger, short-
temper, poor concentration with forgetfulness, 
indecisiveness, procrastination, restlessness, and occasional 
thoughts of death without definite suicidal ideations.  On 
mental status examination, the examiner observed that the 
Veteran was alert, cooperative, and friendly.  He had 
relevant and coherent speech, but a somewhat restricted 
affect.  He was easily annoyed, and looked angry and 
depressed.  He had no looseness of associations, and he was 
well oriented times three.  The examiner maintained that the 
Veteran was not directly dangerous to himself or others.  He 
was isolated and withdrawn.  In spite of the complaint of 
forgetfulness, the examiner maintained that the Veteran's 
memory functions were "ok."  He also had fair calculation 
and judgment.  The examiner provided a diagnosis of 
depression on Axis I, and he assigned a GAF score of 65.

The same complaints and observations are noted in subsequent 
treatment records.  In addition, a June 2000 record showed 
the examiner observed that the Veteran displayed poor 
concentration with forgetfulness.  A September 2000 record 
showed that the Veteran complained of increased symptoms due 
to his medical problems.  The examiner noted that the Veteran 
had a good memory.  Diagnoses of moderate recurrent 
depression and anxiety disorder were noted.  A February 2001 
record noted diagnoses of anxiety, generalized, and moderate 
recurrent depression.  An October 2001 record noted that the 
Veteran's recurrent depression was in partial remission but 
he had an anxiety disorder.  

The April 2001 VA mental examination report notes that the 
Veteran had no history of psychiatric hospitalizations, 
suicidal behaviors, or assaultive behaviors.  The Veteran 
complained of depression, poor energy level, irritability, 
poor sleep, feelings of hopelessness, and inability to 
concentrate.  He indicated that he generally got along with 
the people he worked with when he was employed.  He remained 
married, now 53 years.  He had a lot of marital difficulties, 
and he also had some difficulties getting along with his 
daughters.  He did not have any close friends, and he did not 
have any close relationships with his immediate family 
members.  He was not involved in any community activities.  
He denied that he had any legal history.  He had two sisters.  
He had no suicidal or homicidal ideations.  He spent most of 
his time with his wife.  He went with her shopping for 
groceries; however, he was by in large isolative.  

On mental status examination, the examiner observed that he 
was dressed casually.  He was cooperative, but his mood was 
depressed, and his affect was blunted.  His speech was soft.  
There were no perceptual problems.  His thought processes and 
thought content were normal.  He was oriented to person, 
place, and time.  His memory was 2 out of 3, and he was able 
to do serial 7s.  His insight and judgment as well as impulse 
control were fair.  On Axis I, the examiner provided a 
diagnosis of depression, not otherwise specified, and he 
assigned a GAF score of 50.  The examiner noted that the 
Veteran had a lot of marital difficulties, and he was 
isolative.  

A March 2002 VA treatment record noted continued diagnoses of 
recurrent depression in partial remission and anxiety 
disorder, generalized.  The examiner assigned a GAF score of 
55.  September and October 2002 records noted GAF scores of 
55.  

The March 2006 VA mental examination report shows the 
examiner related that the Veteran reported mostly symptoms of 
anxiety with problems sleeping for which he took medication.  
He also complained of constant irritability and problems with 
memory and concentration that seemed to be moderately severe.  
He had been able to function in his business (custom 
upholstery).  The examiner related that the Veteran's 
relationship with his family was "very close" but that he 
appeared to 
have a limited social network.  He reported that his wife 
used to be the person who would keep in touch with people but 
now that his wife was having a lot of memory problems, this 
did not happen much any more.  He denied any legal history.  
As for recent stressful life events, he reported on having to 
take care of his sick wife.  He spent his time mostly at 
home; however, sometimes he went to Atlantic City with a 
group of friends.  He was able to take care of his activities 
of daily living.  He had no suicidal or homicidal ideations.  

On mental status examination, the examiner observed that the 
Veteran was 
dressed casually.  He was cooperative.  His mood was neutral, 
and his affect was appropriate.  His speech was normal.  
There were no perceptual problems.  His thought process and 
thought content were normal.  He was oriented to person, 
place, and time.  His insight and judgment as well as impulse 
control were fair.  In the summary of findings, the examiner 
noted that the Veteran had been able to work and that he 
appeared to have a supportive social network.  On Axis I, the 
examiner provided a diagnosis of generalized anxiety disorder 
and assigned a GAF score of 45.  The examiner described the 
severity of the Veteran's symptoms as moderately severe and 
maintained that the Veteran's psychiatric problems did not 
prevent him from obtaining employment.  

The evidence shows that the Veteran primarily complains of 
irritability, anger, depression, anxiety, poor concentration 
and memory, sleep disturbances, and isolative behavior.  
These are symptoms that are consistent with a 30 percent 
evaluation under the general rating formula.  In addition, 
the Veteran reportedly engages in isolative behavior, and has 
relationship problems with his wife, children, and relatives.  
Thus, the Veteran has difficulty in establishing and/or 
maintaining effective social and familial relationships, 
which is functional impairment associated with a 50 percent 
evaluation.  He does not, however, have occupational and 
social impairment with deficiencies in most areas.  

Although the Veteran contends that he continuously 
experiences feelings of anxiety and irritability, his 
symptoms are not to the degree that they affect his ability 
to function independently, appropriately, and effectively.  
He is able to take care of his activities of daily living, 
and he now maintains that he takes care of his wife who has 
dementia.  His depression is also not to the degree that it 
affects his ability to function independently, appropriately, 
and effectively for the same reason.  Moreover, at each VA 
examination, he was cooperative despite observations of 
anxiety, depression, or irritability in 1997, 1999, and 2001.  
Additionally, the Veteran suffers from several medical 
disorders some of which were life threatening so he reports 
that he has fears and thoughts of his own death.  He, 
however, has always denied that he had suicidal ideations.  
He has also contended that he has anger and a short-temper 
but the evidence does not show that these symptoms are 
accompanied by periods of violence.  He has denied any legal 
history.  While he complains of marital difficulties and 
difficulty getting along with his daughters, 
he nevertheless retains the ability to establish and maintain 
such relationships.  At the 2001 VA examination, he reported 
that he had been married to his wife for 53 years, and he now 
takes care of her according to statements he made at the 2006 
VA examination.  The Veteran reportedly engages in isolative 
behavior but appears to have at least a few friends 
notwithstanding comments made to the contrary at the 2001 VA 
examination.  At the 1997 VA examination he related a story 
that would indicate that he had friends, and at the 2006 VA 
examination, he maintained that sometimes he went to Atlantic 
City with a group of friends.   

As for the ability to adapt to such stressful circumstances 
as work, the Veteran is retired; however, the 2006 VA 
examiner opined that the Veteran's psychiatric problems did 
not prevent him from obtaining employment.  The Veteran 
complains of poor memory and concentration and his judgment 
was noted to be fair under stressful circumstances, but no 
cognitive deficits were identified on examination.  Also, 
impaired judgment and memory are symptomatology associated 
with a 50 percent evaluation under the general rating 
formula.  At no examination did he display illogical, 
obscure, or irrelevant speech, or spatial disorientation, or 
show 
a neglect of personal appearance and hygiene.  He also does 
not complain of obsessional rituals that interfere with 
routine activities.  Thus, the Veteran does not have 
functional impairment with deficiencies in most areas due to 
or similar to such severe or marked symptoms as contemplated 
in the next higher rating under the general rating formula.  

In addition, the 2006 VA examiner described the Veteran's 
service connected disability as moderately severe and 
assigned a GAF score of 45.  The 1997 VA examiner assigned a 
GAF score of 55 to 60, while the 1999 VA examiner assigned a 
GAF score of 65, and the 2001 VA examiner assigned a GAF 
score of 50.  VA treatment records show treating physicians 
assigned GAF scores of 55 and 65.  Overall, these GAF scores, 
when considered with his symptomatology, are consistent with 
a 50 percent rating under the general rating formula.  The 
Veteran's complaints and the examiner's observations have 
been essentially consistent throughout the appeal period.  
For all of these reasons, the Board finds that the currently 
assigned 50 percent rating is appropriate.  

	2.	Genitourinary Disability 

Service connection was established for genitourinary 
symptomatology manifested by prostatitis, urethritis, and 
stricture right uretro pelvic junction rated as chronic 
cystitis in an April 1948 rating decision for which he was 
assigned a staged rating, ending with a 10 percent rating for 
the later period.  In a December 1978 rating decision, the RO 
expanded service connection to include status-post operative 
transurethral resection of the prostate for which he was 
assigned a temporary total 
evaluation and thereafter assigned a 20 percent rating under 
Diagnostic Codes 7527-7512.  The Veteran's claim for an 
increased rating was received on June 23, 1997.  In a 
December 2008 rating decision, the AMC expanded service 
connection to include prostate cancer with radiation cystitis 
and left orchiectomy and assigned a 40 percent rating under 
Diagnostic Codes 7528-7512 effective March 1, 2006, the date 
of a VA examination.  Entitlement to special monthly 
compensation based on anatomical loss of a creative organ was 
also established.  

The Veteran's service-connected genitourinary disability is 
manifested by several disorders and their respective 
diagnostic codes are detailed below. 

For malignant neoplasms of the genitourinary system, a 100 
percent rating is assigned.  Following the cessation of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals, as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7528 (2008).

Cystitis, chronic, includes interstitial and all etiologies, 
infectious and non-infectious is to be rated as voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7512 
(2008).

Stricture of the urethra is to be rated as voiding 
dysfunction.  38 C.F.R. § 4.115(b), Diagnostic Code 7518 
(2008).

Prostate gland injuries, infections, hypertrophy, post-
operative residuals are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant. 
38 C.F.R. § 4.115b, Diagnostic Code 7527 (2008).  

Thus, the Veteran's service-connected genitourinary 
disability may result in disability related to voiding or 
renal dysfunctions, infections, or a combination of these.  
Where diagnostic codes refer the decisionmaker to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  38 
C.F.R. § 4.115a (2008).  

For residual voiding dysfunction, a 20 percent rating is 
assigned where the disability requires the wearing of 
absorbent materials that must be changed less 
than two times per day.  A 40 percent rating is assigned 
where the disability requires the wearing of absorbent 
materials that must be changed two to four times per day.  A 
60 percent rating is assigned where the disability requires 
the use of an appliance or the wearing of absorbent materials 
that must be changed more than four times per day.  38 C.F.R. 
§ 4.115a (2008).

For residual urinary frequency, a 10 percent rating is 
assigned for daytime voiding interval between two and three 
hours, or awakening to void two times per night.  A 20 
percent rating is assigned for daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  A 40 percent rating is assigned for daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night.  38 C.F.R. § 4.115a (2008).

For obstructed voiding, obstructive symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year warrants a noncompensable evaluation.  A 10 percent 
rating is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: 1) post void 
residuals greater than 150 cc; 2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); 3) recurrent 
urinary tract infection secondary to obstruction; and 4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating is warranted for urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a (2008).

For urinary tract infection, a 10 percent rating is warranted 
for long-term drug therapy, 1 to 2 hospitalizations per year 
and/or requiring intermittent intensive management.  A 30 
percent rating is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  If poor renal function is indicated, 
the rating schedule provides that the urinary tract infection 
should be rated under renal dysfunction.  38 C.F.R. § 4.115a 
(2008).

In a March 1997 letter, Dr. G.E. reported that the Veteran 
complained of severe urinary frequency and urgency with some 
minimal incontinence.  His most recent PSA [prostate-specific 
antigen] was less than 0.1.  Dr. G.E. noted that the urologic 
examination was essentially negative except for a very 
painful anal area and tender perineum.  His post void 
residual was 11cc.  

In a May 1997 statement, the Veteran reported that every two 
to four months, he required stretching of his urethra to 
allow proper urination flow.  

The October 1997 VA genitourinary examination report noted 
that the Veteran 
was diagnosed with prostate cancer in 1991.  He underwent a 
left orchiectomy 
and full dose radiotherapy for his prostate cancer in 1991.  
He had numerous complications following his radiotherapy, 
including radiation cystitis and proctitis.  Post-
radiotherapy his PSA dropped to less than 0.1.  His current 
voiding symptoms included a need to "second void" and he 
had nocturia three to four times a night.  He had a small 
amount of urine leakage and fecal spotting requiring wearing 
a menstrual pad everyday.  He changed this pad once a day at 
night.  He had no urgency incontinence and no enuresis.  He 
had no current complaints of dysuria.  The examiner provided 
diagnoses that included the following:  prostate cancer; left 
orchiectomy; history of radiation cystitis, secondary to 
prostate cancer; and mild urine incontinence.

Records from Dr. G.E. dated from June 1998 to September 1998 
noted that the Veteran had been a patient since 1977.  Dr. 
G.E. noted that the Veteran was initially treated for 
urethral stricture and benign prostatic hypertrophy, and 
later on for chronic prostatitis.  Eventually the Veteran 
developed prostate cancer that was treated with external beam 
radiation therapy and bilateral orchiectomy.  Dr. G.E. 
indicated that the Veteran's PSAs had been less than 0.1, 
which he maintained was excellent.  Dr. G.E. then noted that 
on the other hand, the Veteran had developed radiation 
cystitis, which was symptomatic "fairly often" and required 
treatment most of the time.  In August 1998, Dr. G.E. 
reported that the Veteran had been suffering from significant 
urinary frequency, needing to urinate between one to two 
hours during the day and three to four times at night.  Also, 
when his hemorrhoids and radiation proctitis flared-up, he 
needed to urinate even more frequently, going during the 
night about every hour.  Moreover, he had developed at times 
urinary retention with "high residual urine" from the spasm 
caused by the severe radiation proctitis.  Dr. G.E. indicated 
that this had been incapacitating to the Veteran.  Dr. G.E. 
also explained that the radiation the Veteran underwent 
reduced the capacity of the bladder to hold urine which 
increased his urinary frequency.  

In the December 1999 substantive appeal, the Veteran claimed 
that he must urinate five times each night and that he needed 
to urinate every hour during the day.  He maintained that 
when he was employed, he often had to interrupt work with 
clients to go to the bathroom to urinate.

Records from the Medical Center at Princeton noted that the 
Veteran was hospitalized from September 2000 to November 
2000.  Final diagnoses included prostate cancer without 
evidence of recurrent disease.  

An April 2001 VA genitourinary examination report shows the 
Veteran 
complained of lower urinary tract symptoms consisting of 
nocturia four to five times and daytime frequency of four to 
five times.  He had a slow, intermittent urinary stream 
absent hematuria.  He maintained that these urinary tract 
symptoms had been present on and off for many years.  The 
examiner noted that it seemed from the Veteran's history that 
he had required cystoscopy and periodic urethral dilations, 
most likely in treatment of a urethral stricture.  Presently, 
his symptoms had recurred.  The examiner noted assessments of 
probable urethral stricture requiring periodic dilations, and 
lower urinary tract symptoms of urgency, frequency, and 
intermittent stream that might be secondary thereto.

Records from Dr. G.E. dated from December 2005 to February 
2006 noted the Veteran's complaints of decreased urine flow 
and an impression of urethral stricture.  He was also noted 
to have radiation cystitis.

The March 1, 2006 VA genitourinary examination report shows 
the Veteran currently complained of nocturia at least two to 
three times, and daytime frequency every two to three hours.  
He experienced hesitancy; he had to push to start the flow, 
which was slow with an intermittent stream.  There was a 
sense of incomplete emptying and significant after dribble, 
which gave him symptoms of urinary incontinence and caused 
him to wet the floor and his clothing.  He did not experience 
dysuria.  It was further noted that the Veteran reported that 
since 
leaving service, he had required repeated cystoscopy and 
urethral dilations.  The examiner provided assessments of the 
following:  prostate cancer; removal of left testis; severe 
chronic radiation cystitis; urethral stricture status post 
multiple cystoscopies and urethral dilations; lower urinary 
tract symptoms of urgency, frequency, nocturia, and after 
dribble causing urinary incontinence, likely primarily due to 
urethral stricture; and lower urinary tract symptoms 
aggravated by prostate cancer and radiation therapy, which 
increased the frequency and urgency of urination and 
nocturia.  

The March 1, 2006 VA general examination report shows the 
Veteran reported that his last PSA was 0.01.  He claimed he 
had recurrent symptoms of enuresis.  

Records from Our Lady of Lourdes Medical Center showed the 
Veteran was hospitalized from April 21, 2006 to April 26, 
2006 for gross hematuria and urinary retention.  He was 
treated with a catheter which was taken out on the day of his 
discharge.   

The September 2006 VA genitourinary examination report notes 
that the Veteran had no sensation of motor urgency urinary 
incontinence.  He only knew that he was urinating when 
dribbling of urine began.  He wore a diaper to catch the 
urine.  He went to the toilet most of the time, but in 
addition, he had episodes of urgency incontinence about three 
or four times per day.  The urine stream sprayed and was not 
strong.  At night he woke up two or three times and he also 
wet the bed; therefore, he wore a diaper when he slept.  He 
changed protective underwear three times per day-once at 
night and twice during the day.  He experienced a slight 
burning in the penis and the base of the bladder.  The 
examiner noted that the episode of urinary retention caused 
by gross hematuria was considered to be secondary to 
radiation cystitis secondary to treatment for prostate 
cancer.  The examiner noted the usual assessments including 
persistent urgency, frequency, and urgency incontinence.  

The June 2008 VA genitourinary examination report is 
comprised of a very detailed summary of past clinical 
findings contained in the medical records of the claims file.  
The examiner concluded that the Veteran had ongoing urinary 
difficulties.  

The medical evidence shows that there has been no local 
reoccurrence or metastasis of the prostate cancer; therefore, 
the disability is to be rated on the residuals.  

Prior to March 1, 2006

At the October 1997 VA examination, the Veteran reported that 
he had nocturia three to four times a night.  In 1998, Dr. 
G.E. indicated that the Veteran urinated every one to two 
hours during the day and three to four times at night but 
when his hemorrhoids and radiation proctitis flared-up, he 
urinated during the night about every hour.  In the December 
1999 substantive appeal, the Veteran claimed he had nocturia 
five times a night and daytime voiding of every hour.  At the 
April 2001 VA examination, he then claimed that he had 
nocturia and daytime voiding of four to five times.  The 
evidence appears to show that the Veteran generally awakens 
to void three to four times a night but during flare-ups the 
frequency interval increases to five or more times.  
Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the service-connected genitourinary disability 
more often than not manifests residual urinary frequency that 
more nearly approximates awakening to void five or more times 
per night.  Therefore, the Veteran is entitled to an 
increased rating of 40 percent during the period from his 
date of claim of June 23, 1997.

As for the other specific areas of dysfunction, the evidence 
does not show that the Veteran requires the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than four times per day.  Rather, the Veteran 
indicated that he wore a menstrual pad that he changed once a 
day.  Additionally, for obstructed voiding and urinary tract 
infections, the maximum disability rating available is 30 
percent.  Thus, clearly it is to the advantage of the Veteran 
to rate the service connected genitourinary disability on the 
basis of residual urinary frequency for which he is entitled 
to a 40 percent rating.    

Beginning March 1, 2006

The evidence continues to show that the Veteran does not 
require the use of an appliance or the wearing of absorbent 
materials that must be changed more than four times per day.  
Rather, at the September 2006 VA examination, the Veteran 
reported that he changed his protective underwear three times 
per day.  Also, the catheter placed in April 2006 was 
temporary.  As such, the Board finds that he is not entitled 
to a higher rating of 60 percent for residual voiding 
dysfunction associated with his service-connected 
genitourinary disability.  Also, as noted above, the other 
areas of dysfunction do not assign ratings in excess of 40 
percent, and so the currently assigned 40 percent rating is 
appropriate for this period. 

	3.	Hemorrhoids and Fistula in the Ano

Service connection was established for hemorrhoids, status-
post operative, cryptitis, papillitis, and fistula in the ano 
in an October 1957 rating decision for which he was assigned 
a temporary total evaluation and a 10 percent rating under 
Diagnostic Codes 7335, 7336, and 7337.  [Later rating 
decisions show that cryptitis and papillitis no longer appear 
on the code sheets as included in the service-connected 
disability.  This omission does not impact the decision as to 
whether an increased rating is warranted as the Veteran is no 
longer diagnosed with either of these disorders.]  The 
Veteran's claim for an increased rating was received on June 
23, 1997.  

During the course of this appeal, the Rating Schedule was 
revised with respect to evaluating disabilities affecting the 
digestive system effective July 2, 2001.  The change, 
however, did not affect Diagnostic Codes 7332 through 7337.   

Under Diagnostic Code 7336 (external or internal), a 
noncompensable evaluation is warranted for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
is warranted for hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  38 C.F.R. 
§ 4.114, Code 7336 (2008).

Fistula in the ano is rated as for impairment of sphincter 
control.  38 C.F.R. § 4.114, Code 7335 (2008).  Impairment of 
sphincter control that is healed or slight, without leakage, 
is rated as noncompensable.  A 10 percent disability rating 
is warranted when there is constant slight, or occasional 
moderate leakage.  Occasional involuntary bowel movements, 
necessitating wearing of pad is assigned a 30 percent rating.  
Extensive leakage and fairly frequent involuntary bowel 
movements are assigned a 60 percent rating.  Complete loss of 
sphincter control is assigned a 100 percent rating.  38 
C.F.R. § 4.114, Diagnostic Code 7332 (2008).

For stricture of the rectum and anus, a 30 percent rating is 
warranted for moderate reduction of lumen, or moderate 
constant leakage.  A 50 percent rating is assigned for great 
reduction of lumen, or extensive leakage.  A 100 percent 
rating is assigned for a colostomy.  38 C.F.R. § 4.114, 
Diagnostic Code 7333 (2008).

Prolapse of the rectum is rated 10 percent when mild with 
constant slight or occasional moderate leakage, 30 percent 
when moderate, persistent or frequently recurring, and 50 
percent when severe (or complete) and persistent.  38 C.F.R. 
§ 4.114, Diagnostic Code 7334 (2008).

For pruritus ani, the underlying condition is rated.  38 
C.F.R. § 4.114, Diagnostic Code 7337 (2008).  

VA treatment records show that in January 1996, the Veteran 
complained of intermittent rectal pain which he treated with 
hemorrhoidal suppositories.  For severe inflammation he used 
cream.   

In a March 1997 letter, Dr. G.E. reported that the Veteran 
had had significant problems with his rectum and anal 
stenosis.  An examination revealed a very painful anal area 
and tender perineum.  Dr. G.E. concluded that the Veteran had 
a significant inflammation in the rectal and perineal area 
that was probably from chronic radiation proctitis (and 
cystitis).  

The October 1997 VA hematologic disorders-lymphatic 
examination report showed the Veteran complained of 
difficulty passing his bowel movements.  He had flare-ups 
every month with increased bleeding, and he described a 
"tight vault."  He denied he experienced any hematochezia, 
melena, or diarrhea.  He reported that he saw his 
proctologist to "stretch his rectum as needed."  He also 
wore a menstrual pad every day and changed it at night for 
fecal leakage.  The examination revealed normal active bowel 
sounds.  Palpation revealed no abdominal tenderness, guarding 
or masses.  

The October 1997 VA genitourinary examination report noted 
that the Veteran reported the he had a small amount of urine 
leakage and fecal spotting requiring wearing a menstrual pad 
everyday.  He changed this pad once a day at night.  
The examiner provided diagnoses that included mild fecal 
incontinence.

Records from Dr. G.E. dated from June 1998 to September 1998 
noted that the Veteran's rectal area had been "acting up" 
again.  He had been using hydrocortisone cream and 
suppositories with improvement.   

A December 2000 VA problem list indicated that the Veteran 
had a rectal fistula [fistula in the ano], pending surgical 
correction.  He continued to treat his hemorrhoids and he 
complained of constipation.  An April 2001 VA treatment 
record noted that the Veteran complained of intermittent 
rectal irritation.  

An April 2001 VA digestive examination report shows the 
Veteran complained of off and on bleeding from his 
hemorrhoids.  The examination revealed external hemorrhoids.  
The examiner provided a diagnosis of hemorrhoids.

An April 2001 VA genitourinary examination report notes the 
examination revealed a moderate narrowing of the anus 
consistent with stenosis following hemorrhoid surgery.  

An April 2002 VA treatment record noted VA received a January 
16, 2002 private medical report noting diagnoses of anal 
stenosis secondary to previous surgery and radiation, anal 
dilatation, fulguration of anal fissure, and injection of 
botulinum toxin.  A February 2002 VA treatment record showed 
the Veteran reported that he had a leaking anal fissure that 
he would be getting stretched.  

The March 2006 VA general examination report shows the 
Veteran complained of chronic constipation as well as 
perianal itch for which he took suppositories approximately 
three times a week.  The examiner noted that the Veteran had 
1+ internal hemorrhoids present on physical examination.  No 
external hemorrhoids were noted.  

The Veteran complains of intermittent hemorrhoids and fecal 
leakage.  The October 1997 VA examiner described the fecal 
leakage or incontinence as mild in severity.  The Veteran 
voluntarily wears a menstrual pad for leakage.  The evidence 
does not show that he experiences bouts of actual involuntary 
bowel movements necessitating the wearing of a specialized 
pad for such episodes.  The April 2001 VA examination 
revealed external hemorrhoids which presumably retracted (in 
the absence of a hemorrhoidectomy) as none were seen on VA 
examination in March 2006.  Rather, only internal hemorrhoids 
were present which were mild in severity (1+) as described by 
the VA examiner.  Also, bleeding was not persistent as none 
was noted to be present at any VA examination.  Mild or 
moderate external or internal hemorrhoids warrant a 
noncompensable evaluation under Diagnostic Code 7336 and mild 
fecal leakage warrants a 10 percent rating under Diagnostic 
Code 7332.  The Veteran has not been described to have 
moderate reduction of the lumen; moderate constant leakage; 
or a prolapsed rectum to warrant a higher rating or separate 
ratings under Diagnostic Codes 7333, 7334.  Thus, the 
currently assigned 10 percent rating for the service-
connected disability is appropriate.  

	4.	Duodenitis, Antritis, Gastritis, and Radiation 
Proctitis

Service connection was established for antritis and 
duodenitis in an April 1948 rating decision for which a 
noncompensable rating was assigned.  The December 1978 rating 
decision showed that the Diagnostic Code assigned the 
disability was recharacterized from 7399 to 7399-7305.  See 
38 C.F.R. § 4.20 (When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.). 

The Veteran's claim for an increased rating was received on 
June 23, 1997.  Service connection for gastritis as a 
separate disability from antritis and duodenitis was denied 
in an October 1999 rating decision but his service connected 
disability was amended to "antritis and duodenitis with 
gastritis" and the Diagnostic Code was changed on the rating 
codesheet to "7399-7355".  The Board notes that there is no 
Diagnostic Code "7355" and this code was obviously a 
typographical error for Diagnostic Code 7305.  A May 2001 
rating decision carried forward the typographical error.  In 
a December 2008 rating decision, the AMC expanded service 
connection to include radiation proctitis and assigned a 30 
percent rating pursuant to Diagnostic Code 7399-7323 
effective June 23, 1997 with a temporary total evaluation 
assigned beginning January 16, 2002 with resumption of the 30 
percent rating from March 1, 2002.  The Board finds the use 
of Diagnostic Code 7323 curious as that Code is for rating 
ulcerative colitis, a gastrointestinal condition with which 
the Veteran has not been diagnosed.  
 
The amended Rating Schedule for evaluating disabilities 
affecting the digestive system also did not affect Diagnostic 
Codes 7323, 7307, 7305, or 7346.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).

For ulcerative colitis, a 10 percent rating is warranted for 
moderate symptoms with infrequent exacerbations.  A 30 
percent rating is warranted for moderately severe symptoms 
with frequent exacerbations.  A 60 percent rating is 
warranted for severe symptoms with numerous attacks a year 
and malnutrition, the health only fair during remissions.  A 
100 percent rating is warranted for pronounced symptoms 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications, such as liver 
abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2008).

For hypertrophic gastritis, a 10 percent rating is warranted 
for chronic gastritis with small nodular lesions, and 
symptoms.  A 30 percent rating is warranted for chronic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms.  A 60 percent rating is warranted for chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas.  For atrophic gastritis, a complication of a 
number of diseases, including pernicious anemia, the 
underlying condition is rated.  38 C.F.R. § 4.114, Diagnostic 
Code 7307 (2008).

For duodenal ulcer disease, a 10 percent rating is warranted 
if the disorder is mild with recurring symptoms once or twice 
yearly.  A 20 percent rating is warranted if the disorder is 
moderate with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted if the disability is moderately severe; the 
manifestations are less than those of severe duodenal disease 
but there is impairment of health manifested by anemia and 
weight loss; or there are recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating is warranted if the 
disability is severe, manifested by pain which is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2008).

For hiatal hernia, a 10 percent rating is warranted when two 
or more of the symptoms for the 30 percent rating are 
present.  A 30 percent rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, arm, or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (2008).

In a March 1997 letter, Dr. G.E. reported that the Veteran 
had had significant problems with his rectum and anal 
stenosis.  Dr. G.E. noted that the urologic examination was 
essentially negative except for a very painful anal area and 
tender perineum.  Dr. G.E. maintained that the Veteran had a 
significant inflammation in the rectal and perineal area, 
probably from chronic radiation proctitis (and cystitis).  

VA treatment records show that in July 1997, the Veteran 
complained of heartburn.  

The October 1997 VA hematologic disorders-lymphatic 
examination report notes that the Veteran was diagnosed via 
endoscopic examination approximately five years ago with 
reflux associated with nausea and vomiting.  His current 
medication controlled the nausea and vomiting.  He denied any 
ulcers, weight loss, or weight gain.  He, however, did 
experience flatulence, which was relieved by belching 
associated with eating.  When he did have episodes of emesis, 
it was described as containing food particles with clear 
secretions; no blood or bile was noted.  He denied that he 
experienced any abdominal pain.  The examination revealed 
normal active bowel sounds.  Palpation revealed no abdominal 
tenderness, guarding, or masses.  The examiner provided 
diagnoses of radiation proctitis and gastric reflux.   

Another October 1997 VA hematologic disorders-lymphatic 
examination report shows the Veteran complained of difficulty 
in passing his bowel movements.  He had flare-ups every month 
with increased bleeding, and he described that he had a 
"tight vault."  He denied he experienced any hematochezia, 
melena, or diarrhea.  He further reported that he saw his 
proctologist to "stretch his rectum as needed."  The 
examination revealed normal active bowel sounds.  Palpation 
revealed no abdominal tenderness, guarding, or masses.  

Records from Dr. G.E. dated from June 1998 to September 1998 
noted that the Veteran had developed severe radiation 
proctitis, which was symptomatic "fairly often" and 
required treatment most of the time.  Dr. G.E. reported that 
the current examination showed that the Veteran's rectal area 
had been "acting up" again.  The Veteran had been using 
hydrocortisone cream and suppositories with improvement.  

In an August 1998 letter, Dr. S.L. related that he had been 
treating the Veteran since 1992 for his complaints of 
gastroesophageal reflux and problems associated with the 
radiation proctitis.  His reflux had required the use of 
proton pump inhibitors for control; however, he continued to 
have some symptoms, usually when he laid down shortly after 
eating.  Dr. S.L. maintained that the Veteran's radiation 
proctitis appeared to have worsened again.  

A March 1999 VA digestive examination report noted that the 
Veteran complained of heartburn and epigastric discomfort 
that sometimes radiated to his throat.  It was noted that the 
Veteran was diagnosed to have gastritis, antritis, 
duodenitis, and gastroesophageal reflux.  The medication he 
took stopped his vomiting.  The examination revealed minimal 
tenderness present in the right lower quadrant.  No 
epigastric tenderness was noted.  There was no organomegaly.  
Bowel sounds were present, and the Hemoccult was negative.  
The examiner provided diagnoses of gastritis and duodenitis.  
The examiner added that the antritis was nothing but part of 
the stomach which was inflamed.  

Records from the Medical Center at Princeton dated from May 
1999 to November 1999 show the Veteran underwent a 
gastroscopy which revealed a relatively negative examination 
except for minimal gastritis but did not change the basic 
impression that the Veteran had refractory reflux disease.  
The Veteran also underwent a colonoscopy in connection with 
his complaint of a change in bowel habits and rectal 
bleeding.  The examination revealed moderate radiation 
proctitis and 3+ diverticulosis on the left.  The examiner 
noted an impression of bleeding secondary to radiation 
proctitis which might also be the cause of some bowel habit 
irregularities.  

VA treatment records show that in June 1999, the Veteran 
reported that his intermittent diarrhea was gone.  A July 
2000 record noted that the Veteran's weight was stable.  

An April 2001 VA digestive examination report shows the 
Veteran complained of heartburn.  The examiner observed that 
the Veteran was well built and nourished.  The examination 
revealed tenderness in the epigastric region.  Bowel sounds 
were present, and the Hemoccult was negative.  The Veteran 
declined to go through any invasive studies for his 
gastrointestinal disorder.  The examiner provided diagnoses 
that included gastroesophageal reflux disorder and gastritis.

Records from the Medical Center at Princeton show that on 
January 16, 2002, the Veteran underwent anal dilatation, 
fulguration of an anal fissure, and injection of botulinum 
toxin.  An April 2002 letter from Dr. L.C. indicated that as 
the result of aggressive radiation treatments for prostate 
cancer, the Veteran had residual severe anal stenosis, 
chronic fissure, short fistula, and severe chronic pain.  A 
May 2002 record showed that in connection with the Veteran's 
complaint of right lower quadrant abdominal pain, he 
underwent a barium enema that revealed diverticulosis in the 
colon.  

Records from Dr. G.F. dated from January 2004 to February 
2004 noted that in connection with the Veteran's complaints 
of dyspepsia and epigastric pain, he underwent a gastroscopy 
and biopsy.  The examination was noted to be normal except 
for mild gastritis.  Dr. G.F. noted an impression of 
"[p]robably a benign and normal examination." 

Records from Dr. G.E. dated from December 2005 to February 
2006 noted that the Veteran had radiation proctitis with 
constipation. 

The March 2006 VA genitourinary examination report shows the 
examiner observed that the Veteran appeared well-nourished.  

The March 2006 VA general examination report shows the 
Veteran complained of chronic constipation as well as 
perianal itch for which he took suppositories approximately 
three times a week.  The Veteran denied that he experienced 
nausea, vomiting, or weight loss.  His symptoms for 
diverticulitis resolved with antibiotics.  He complained of 
constant abdominal pain in the epigastric region, a bitter 
taste in his mouth, and acid reflux/heartburn symptoms that 
had been present for the past one and one-half months.  The 
examination revealed mild epigastric tenderness without 
rebound or guarding.  Bowel sounds were normal.  The examiner 
provided diagnoses that included gastritis.  

The March 2006 VA genitourinary examination report shows the 
examiner observed that the Veteran appeared moderately well-
nourished.  

Despite the Veteran's reported symptoms, the VA examiners 
described him as well-nourished or moderately well-nourished.  
He does not suffer from anemia or abnormal weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  His 
gastritis was noted to be mild absent evidence of severe 
hemorrhages or large ulcerated or eroded areas.  Thus, he is 
not entitled to a rating in excess of 30 percent under 
Diagnostic Codes 7323, 7307, or 7305.    

Also, the Veteran's complaints of reflux, nausea, vomiting, 
heartburn, and epigastric discomfort have been variously 
clinically attributed to gastritis or gastroesophageal reflux 
disease or both.  Gastroesophageal reflux disease is rated 
analogous to hiatal hernia under Diagnostic Code 7346.  As 
noted above, the Veteran's service connected gastrointestinal 
disorders, including gastritis, have not resulted in 
malnourishment or severe impairment of health.  He does not 
have hematemesis and the Hemoccult in 1999 and 2001 were 
negative.  Thus, he would not be entitled to a rating in 
excess of 30 percent under Diagnostic Code 7346.  

While the Veteran has multiple gastrointestinal disorders, 
the symptoms of the various conditions fall within the mild 
to moderate range.  Thus, the overall level of disability 
does not warrant elevation to the next higher level, and his 
gastrointestinal symptomatology is adequately addressed by 
the 30 percent rating assigned.  See 38 C.F.R. § 4.114.  
Accordingly, the Board finds that the currently assigned 30 
percent rating for duodenitis, antritis, gastritis, and 
radiation proctitis is appropriate. 

        5.	Other Considerations

The Board has not assigned staged ratings as the factual 
findings do not show distinct time periods that the Veteran's 
disabilities warranted different ratings.  See Hart, supra.  

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology due to his psychiatric, genitourinary, rectal 
and gastrointestinal disabilities, and provide for a greater 
evaluation for additional or more severe symptoms; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

II.	Service Connection- Malignant Lymphoma

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran seeks service connection for lymphoma although he 
has not articulated a reason for his contention that the 
disorder is related to his military service. 

The service treatment records are absent any relevant 
complaints or findings of lymphoma in service.  After 
service, records from the Medical Center at Princeton showed 
that a biopsy in January 1996 revealed malignant lymphoma.  
In a May 1997 statement, the Veteran maintained that the 
lymphoma was discovered in October 1995.  At the October 1997 
VA hematologic disorders-lymphatic examination, the Veteran 
reported a history of malignant lymphoma being diagnosed in 
1994, status post focal radiation therapy.  The VA examiner 
noted that the Veteran was currently in remission.  
Thereafter, records from the Medical Center at Princeton 
noted that the Veteran was hospitalized from September 2000 
to November 2000 and the final diagnoses included malignant 
lymphoma, stage IV-B with progressive disease in the liver.

The Veteran underwent a VA examination in March 2006.  He 
reported he was diagnosed with malignant lymphoma in January 
1996.  Based on a review of the claims file, the VA examiner 
concluded that the Veteran's malignant lymphoma was not 
related to his military service and that his malignant 
lymphoma was not caused by any of his service-connected 
disabilities.  The VA examiner noted that the Veteran 
developed lymphoma many years after his military service was 
completed.  In a subsequent VA examination report dated in 
September 2006, the VA examiner maintained that there were no 
clinical manifestations of the involvement of the liver by 
lymphoma and that the Veteran was presumably in remission 
now.  The VA examiner reiterated that the Veteran's lymphoma 
was not related to his military service or to his service-
connected disabilities.  The VA examiner reasoned that the 
Veteran was diagnosed with lymphoma in 1996, which was 50 
years after he was discharged from the military, and the 
cause of the lymphoma was still being investigated but 
involved malfunctioning of genes.  

The evidence of record shows that the Veteran's lymphoma was 
not diagnosed in service and did not manifest within one year 
of his discharge from service.  In addition, in the opinion 
of the VA examiner, the lymphoma is not otherwise 
etiologically related to the Veteran's military service or 
service connected disabilities.  There is no competent 
evidence to the contrary of the VA examiner's opinion.  
Rather, the evidence of a nexus between the Veteran's claimed 
disability and his military service or service-connected 
disabilities is limited to the Veteran's own statements.  
This is not competent evidence of a nexus between the claimed 
disability and the Veteran's active service or service-
connected disabilities since laypersons, such as the Veteran, 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, for all of these reasons, 
the Board finds that service connection is not warranted for 
malignant lymphoma.  
	
In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims in which the benefit sought on appeal the 
Board found not warranted, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).




ORDER

A rating in excess of 50 percent for anxiety disorder is 
denied. 

An increased rating of 40 percent for prostate gland injuries 
with genitourinary symptomatology manifested by prostatitis, 
urethritis, stricture right uretro pelvic junction and 
status-post transurethral resection of the prostate, prostate 
cancer with radiation cystitis, and left orchiectomy 
effective June 23, 1997, is granted subject to the provisions 
governing the award of monetary benefits.

A rating in excess of 40 percent for prostate gland injuries 
with genitourinary symptomatology manifested by prostatitis, 
urethritis, stricture right uretro pelvic junction and 
status-post transurethral resection of the prostate, prostate 
cancer with radiation cystitis, and left orchiectomy, 
beginning March 1, 2006, is denied.  

A rating in excess of 10 percent for hemorrhoids, status 
post-operative, and fistula in the ano is denied.

A rating in excess of 30 percent for duodenitis, antritis, 
gastritis, and radiation proctitis prior to January 16, 2002 
and beginning March 1, 2002, is denied.

Service connection for malignant lymphoma is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


